Citation Nr: 0605096	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  01-09 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral eye 
disorder characterized as bilateral macular degeneration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active service from December 1942 to 
October 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas. 

In December 2002, the Board remanded the case to the RO in 
order to ensure procedural due process, to afford the veteran 
an opportunity to attend a hearing before a Veterans Law 
Judge at the RO (Travel Board hearing).  Later that month, 
the veteran withdrew his hearing request. 

The case was returned to the Board, which in a June 2003 
rating decision, determined that the issue was whether new 
and material evidence had been previously submitted to reopen 
a previously denied claim for entitlement to service 
connection for a bilateral eye disorder characterized as 
bilateral macular degeneration.  The Board reopened the claim 
and proceeded to develop the matter under 38 C.F.R. § 
19.9(a)(2)).  Following the May 1, 2003, decision of the 
United States Court of Appeals for the Federal Circuit 
("Federal Circuit") which invalidated 38 C.F.R. § 19.9(a)(2), 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the Board remanded 
this matter a second time in November 2003, to allow RO 
review and development of this matter.  The case is now 
returned to the Board for further appellate consideration. 

In February 2006, a motion to advance this appeal on the 
docket, due to the veteran's age, was granted.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 (c) 
(2005).




FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The evidence is in equipoise as to whether the veteran's 
current bilateral eye disability is related to the sub 
conjunctival hemorrhages manifested in service in 1943.


CONCLUSION OF LAW

Resolving all reasonable in favor of the veteran, a bilateral 
eye disorder began in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005), 38 C.F.R. §§ 3.102, 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim seeking entitlement 
to service connection for an eye disorder was received in 
October 2000.  After adjudicating the veteran's claims in May 
2001, the RO, via the AMC, provided initial notice of the 
provisions of the VCAA as it applies to this claim, in a May 
2005 letter.  In this letter, the veteran was told of the 
requirements to establish service connection, of the reasons 
for the denial of his claim, of his and VA's respective 
duties, and he was asked to provide information in his 
possession relevant to the claim.  The duty to assist letter 
and the supplemental statement of the case issued in October 
2005 specifically notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.    

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  In this case, all identified and available 
evidence has been obtained, including all relevant treatment 
records and examination reports.  Thus, the Board finds that 
in light of the favorable outcome of this case, no additional 
evidence, which may aid the veteran's claim or might be 
pertinent to the bases of the claim, has been submitted, 
identified or remains outstanding, and the duty to assist 
requirement has been satisfied.  See Quartuccio, supra.

II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. §§ 3.102, 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The veteran contends that his current eye disability began in 
service, as he experienced hemorrhages in both eyes in 
service while being treated for German measles.  

The report of a December 1942 entrance examination revealed 
no findings of eye abnormalities and 20/20 vision in both 
eyes.  The veteran's service medical records reflect that in 
January 1943, he was treated for suspected measles, with a 
history of exposure to measles.  He was diagnosed with German 
Measles in February 1943.  The records from February 1943 
revealed that his symptoms included coughing, fever, 
headaches and tiredness.  He also had marked conjunctivitis 
and photophobia.  One record from February 1943 revealed that 
he was coughing badly enough to cause sub conjunctival 
hemorrhages bilaterally.  Five days later, the sub 
conjunctival hemorrhages were still prominent.  A March 1943 
record revealed complaints of his eyes hurting.  He was 
discharged to duty in March 1943, even though sub 
conjunctival hemorrhage persisted.  He was seen in May 1943 
for "syspnea" and loss of vision and hearing loss as well 
as having passed out on several occasions.  He was noted to 
have had several attacks of shortness of breath, loss of 
hearing, vision and even consciousness.  This was said to 
have begun about two years earlier.  The impression was 
neurocirculatory asthenia (NCA) petit mal, hysteria.  The 
December 1943 separation examination revealed that he had a 
history of having measles and pneumonia.  His eyes revealed 
no abnormalities and the vision in both eyes was 20/20.  

A November 1949 letter from a private eye, ear, nose and 
throat specialist reflects that the veteran's vision in his 
left eye was for hand movement, not improved by glasses.  He 
had enlargement of veins in his left eye and evidence of an 
old papillitis.  The veteran's statement to this doctor was 
that he had pneumonia and hemorrhage in both eyes while in 
the service in February 1943 and that he has been practically 
blind ever since.  The right eye had normal vision.  

The next evidence of eye problems was not shown until January 
1950, when he was treated at the VA for macular chorio 
maculitis, both eyes.  He was hospitalized between January 
and March 1950 for treatment of this condition.  A January 
1950 referral to the genitourinary clinic was made to check 
up possible focus of this eye infection and it was found to 
not have a urological focus of infection.  Other testing was 
conducted to determine the source of the infection.  The 
March 1950 discharge report reveals a treatment history of 
the veteran having noted decreased vision and blurring of the 
left eye in October 1949.  He was seen by an eye specialist 
who told him to go to the VA.  He had difficulty in focusing, 
dating back to 1942-1945 while with an anti tank unit, 
associated with violent headaches.  There was a history of 
ecchymosis of both eyeballs during an attack of measles with 
pneumonia in February 1943.  He was told he had "blind" 
spots in both eyes when he was examined a year ago.  The 
March 1950 report revealed that no etiological factors for 
the eye infection were discovered, other than a positive 
finding for histoplasmosis.  No foci of infection was found.  
P.P.D. tests for tuberculosis were strongly positive.  Cysts 
on the scalp were removed.  A cycloplegic refraction was done 
and glasses were ordered.  Old tuberculin skin testing was 
positive.  The discharge diagnosis was chorio retinitis, 
central, bilateral, cause undetermined.  Also diagnosed were 
cysts on the scalp, which were removed with no complications.  
The diagnosis of chorio retinitis, central, bilateral was 
described as "arrested" in VA records from July 1950, 
September 1950 and March 1951.  His vision was described as 
20/20 bilaterally in the records from September 1950 and 
March 1951.  The cause of the chorio retinitis was described 
as undetermined in September 1950.

Private treatment records from the 1970's and early 1980's 
reflects treatment that includes eye complaints.  These 
include records from April and May 1974 showing complaints of 
the veteran "not seeing so well" and having blurred 
distance vision.  A September 1975 record revealed a 
diagnosis of retinal cyst in the right eye and early macular 
degeneration (MD) in the left eye.  He had an eyeglass 
prescription in October 1975 showing a strong prescription.  
A June 1978 treatment record again showed findings of a 
retinal cyst in the right eye and early MD in the left eye.  

A December 2000 letter from a physician, Dr. L, at an private 
eye clinic reflects that he was asked by the veteran to write 
a note regarding the etiology of his eye condition.  The 
doctor last saw the veteran in December 2000, and the veteran 
related a detailed story.  His first indication that he had 
vision problems was during active duty in World War II in 
Europe.  He was noted to have familial macular degeneration.  
This was a disease that was known to begin at approximately 
the age the veteran was at that time and gets progressively 
worse over a lifetime.  When this doctor first saw the 
veteran, he was legally blind in his right eye and still had 
good vision in the left.  Since then, he has progressed to 
legally blind in both eyes.  The doctor opined that this was 
a familial disease and more likely than not related to a war 
injury.  

The report of a February 2001 VA examination revealed a 
diagnosis of macular degeneration and pseudophakia.  Findings 
revealed macular scars in both eyes.  One eye also revealed 
subretinal scars; it was not specified which eye this was.  
No claims file was reviewed by this examiner.  The vision of 
the right eye was hand motion (HM) and counting fingers at 4 
feet, both uncorrected and corrected.  

An April 2001 VA claims file review concerning the onset of 
the veteran's macular degeneration was conducted.  The 
examiner noted that the records showed the veteran's vision 
to be 20/20 in each eye on his discharge examination.  He had 
another examination in April 1950 and his vision with 
correction was 20/25 in the left eye and 20/20 right.  The 
impression that the examiner got from reviewing the claims 
file was that this condition did not begin while the veteran 
was on active duty.  The onset was some time later following 
discharge from the service in 1945.  The examiner reviewed 
Dr. L's letter and concurred to some extent with it.  

VA records from September 2000 reflect that the veteran had a 
diagnosis of macular degeneration, which had left him legally 
blind for at least seven years.  An eye treatment record from 
September 2000 gave a diagnosis of age related macular 
degeneration (ARMD), pseudophakia, both eyes and dry eye 
syndrome.  

VA treatment records from 2001 primarily address 
accommodations made for the veteran's blindness, repeatedly 
said to be the result of macular degeneration.  None of these 
records discussed etiology of the veteran's macular 
degeneration.  

A November 2001 letter from Dr. M, a private physician at a 
clinic specializing in retinal, macular and vitreous 
diseases, stated that he had treated the veteran for a number 
of years.  Dr. M. wrote this letter concerning the veteran's 
ocular status.  He first treated the veteran in July 1988.  
He had complaints of gradually losing vision.  At that time 
the veteran told Dr. M that he had not had good vision in the 
right eye for at least 40 years.  The veteran maintained that 
he felt this decreased vision was related to an illness that 
he had while in the service.  The veteran told Dr. M. that at 
various times, he coughed so hard that he had hemorrhages in 
both eyes.  Without further questioning, Dr. M. suspected 
that these hemorrhages were superficial on the conjunctivae.  
At that time, other people had apparently noticed it too.  He 
did maintain that he first discovered his visual loss when 
trying to look through the sites of a gun.  He stated that he 
could not see the target.  He had been told in the past he 
had a "hole" in his eye.  He had also been told in the past 
that he had macular degeneration.  

Dr. M. noted that on the veteran's first visit, his visual 
acuity was 20/400 in the right eye and 20/25 in the left eye.  
He had findings on ocular examination consistent with his 
visual acuity.  Specifically, his right eye had a geographic 
pigment epithelial defect involving the right macula, which 
could account for the 20/400 vision.  In the left eye, the 
macula did exhibit very fine pigment degeneration consistent 
with 20/25 visual acuity.  Subsequently, over the last number 
of years, his visual acuity has progressed and in fact in 
August 2001 his visual acuity was hand motion in the right 
eye and count fingers in the left eye.  His macular disease 
had progressed to legal blindness.  

Dr. M opined that the veteran had a very unusual 
presentation.  If this physician had not seen the veteran and 
he did not have his history of decreased vision for a number 
of years, the ocular findings would possibly be consistent 
with age related macular degeneration.  However, at his age 
when the visual symptoms began, it was difficult to call this 
simply macular degeneration.  Macular degeneration was an 
aging disease and tends to occur in individuals past the age 
of 65.  Since the veteran was having symptoms a number of 
years ago, Dr. M wondered whether or not this could have been 
related to some prior inflammatory type problem.  Generally 
speaking, ocular changes in the eye after German measles were 
unusual.  It was possible that when he had the severe 
coughing episodes he could have had hemorrhages inside the 
eye involving the macula, which left him with the subsequent 
loss of the normal pigment which would decrease his vision.  
The only way to know this for sure would be to look at the 
previous records.  Back in the 1940's and 1950's, 
ophthalmology was not as advanced as it currently is and 
people may have called this an aging related change when 
indeed it could have been related to some prior inflammatory 
event.  Dr. M did have the chance to review some of the 
veteran's service medical records.  The medical records from 
a number of years ago were regarded as not very revealing.  
Documentation was not as critical then as it is now.  As 
such, Dr. M could not make a definite decision one way or 
another as to whether some of these ocular changes could be 
related to some type of inflammatory process that developed 
in the service.  The veteran was told in the past that he may 
have had histoplasmosis or tuberculosis.  Dr. M did not think 
this would represent tuberculosis since this would have 
caused other medical problems as well as visual loss.  With 
regards to the veteran being told it was possibly 
histoplasmosis, Dr. M had some doubt as to whether or not 
this was a correct diagnosis.  Dr. M noted that the 
understanding of various ocular diseases has improved over 
the years and the veteran did not have typical stigmata 
consistent with ocular histoplasmosis. 

Dr. M concluded that the bottom line was whether the 
veteran's current eye pathology might be a possible service 
connected or service related disability.  He concluded that 
if the claim were to be adjudicated in favor of the veteran 
based on the fact that he acquired the disease in service, 
that the veteran does have a definite claim with the VA. 

VA treatment records from 2002 through 2005 primarily address 
accommodations made for the veteran's blindness, repeatedly 
said to be the result of macular degeneration.  None of these 
records discussed etiology of the veteran's macular 
degeneration.  

An April 2005 VA examination of the eyes, done without claims 
file review revealed that the right eye had questionable 
light perception vision and the left eye vision was counting 
fingers at 4 inches.  The conjuctiva was within normal limits 
and the cornea was clear.  Ophthalmoscopic examination 
revealed chorioretinal scars macules peripherally in the 
right eye and vitreous proliferation and retinal tracting 
along the vascular arcadia of the left eye.  The assessment 
was vitriol retinopathy of both eyes, and the old records 
were needed in order to address etiology.  The veteran was 
noted to be an 85 year old, who was unable to read or drive 
since August 1993.  He has a "CE/IOC" in both eyes since 
1992.  

A June 2005 VA examination consisted of a claims file review.  
The veteran was noted to have diminished vision to the point 
of legal blindness in each eye.  This was secondary to a 
macular degenerative disorder, which the examiner believed 
appeared first in his right eye back where he began to have 
symptoms while in the military.  This was not typical age 
related macular degeneration and the examiner could not say 
without doubt that the veteran did not have this condition 
while in the service.  The examiner agreed whole heartedly 
with the Dr M's letter of November 2001.  

The report of a September 2005 addendum to the VA examination 
drafted by the examiner from June 2005 reflects that the 
examiner agreed the veteran's vision was 20/20 when he was 
discharged from the service, although he had some visual 
complaints while in the service.  The examiner found it 
interesting that when he was treated in 1950 for what was 
described as a (word omitted) retinitis bilaterally, at that 
time his vision in his right eye was 20/50 and his left eye 
was 20/20-2.  Something was going on with this veteran's eyes 
that the examiner gathered from his records and the examiner 
read Dr. M's letter again and concurred that he sounded quite 
well and he concurred with what he implied.  The examiner 
could not be certain that something was taking place 
particularly in his right eye back in this period of time.  

Another September 2005 addendum from the same examiner from 
the June 2005 VA examination and September 2005 addendum 
reflects that the question as to whether the veteran's 
current eye condition was related to the episode of German 
measles treated in service in March 1943.  The examiner did 
not feel at this point that the measles had anything to do 
with the veteran's (word omitted) at this time.  The 
diagnosis of retinal cyst in 1978 in the right eye could have 
possibly been related to the eye condition he now has. 

Based upon a review of the evidence, the Board finds that 
with application of reasonable doubt, the veteran is entitled 
to service connection for an eye disability classified as 
macular degeneration.  The evidence is in equipoise as to 
whether the sub conjunctival hemorrhages that were manifested 
during active duty during treatment for German measles in 
early 1943 eventually culminated in the current bilateral eye 
disability classified as macular degeneration.  

Among the favorable evidence are the service medical records 
showing that in February 1943 while being treated for German 
measles, he was coughing badly enough to cause sub 
conjunctival hemorrhages bilaterally.  He continued with 
symptoms of eye pain and evidence of the subconjunctival 
hemorrhages into March 1943.  He also had evidence of 
temporary loss of vision and hearing in service records from 
May 1943, which indicated the presence of a possible seizure 
disorder.  

Post service visual problems are shown as early as November 
1949, when his left eye's vision was able to only see hand 
movement, with a normal right eye.  These records reflect 
that he had enlargement of veins in his left eye and evidence 
of an old papillitis.  The veteran's statement to this doctor 
was that he had pneumonia and hemorrhage in both eyes while 
in the service in February 1943 and that he has been 
practically blind ever since.  Thereafter he was treated in 
1950 and 1951 for a chorio retinitis that was of an unknown 
etiology.

The December 2000 private letter from Dr. L, who had treated 
the veteran for familial macular degeneration, noted that the 
veteran had eye problems said to have begun during service 
and opined that the veteran's particular eye disease was 
known to begin at approximately the age the veteran was at 
that time of services and gets progressively worse over a 
lifetime.  Dr. L also suggested that the veteran's eye 
disease was likely as not related to an injury in service.  

Thereafter, Dr. M. in his November 2001 letter stated that he 
had seen the veteran over a long period of time and opined 
that the veteran had a very unusual presentation of his eye 
pathology, that had he not known the veteran for a long time, 
would have suspected it to be an age related pathology.  
However the veteran was noted to have developed the pathology 
at a rather young age and this physician raised the 
possibility that an inflammatory process from service may 
have come into play.  Dr. M. stated that it was possible that 
when the veteran had the severe coughing episodes he could 
have had hemorrhages inside the eye involving the macula, 
which left him with the subsequent loss of the normal pigment 
which would decrease his vision.  

A June 2005 VA examination report based on a claims file 
review agreed with Dr. M's November 2001 letter and concluded 
that the veteran's eye disorder was not a typical age related 
macular degeneration and the examiner could not say without 
doubt that the veteran did not have this condition while in 
the service.  

Later the same examiner who provided the June 2005 opinion 
provided somewhat conflicting opinions regarding the etiology 
of the veteran's eye disorder.  In a September 2005 addendum, 
the examiner noted that the veteran's vision was 20/20 when 
he was discharged from the service, although he had some 
visual complaints while in the service.  The examiner noted 
that when he was treated in 1950 for eye problems, at that 
time his vision in his right eye was 20/50 and his left eye 
was 20/20-2.  Something was going on with this veteran's eyes 
that the examiner gathered from his records and the examiner 
reread Dr. M's letter again and concurred that he sounded 
quite well and he concurred with what he implied.  The 
examiner could not be certain that something was taking place 
particularly in his right eye back in this period of time.  

Finally another September 2005 addendum from the same 
examiner indicated he did not feel at this point that the 
veteran's measles had anything to do with the veteran's eye 
disorder, although the diagnosis of retinal cyst in 1978 in 
the right eye could have possibly been related to the eye 
condition he now has.  The examiner gave no comment as to 
whether the hemorrhages present in service had any role in 
the development of his current eye condition in the September 
2005 statement where he stated that measles were not related 
to the eye condition.  Thus the September 2005 statements 
from the VA examiner are not clear regarding causation of the 
veteran's eye condition.  His June 2005 report in which he 
agrees with the findings of Dr. M that the veteran's macular 
condition was not typical age related pathology is more 
favorable to the veteran, although it too, does not give a 
clear opinion of etiology.

Although the April 2001 VA claims file review was unfavorable 
in that the examiner did not believe that the veteran's 
condition began in active duty based on the veteran's vision 
being 20/20 on his discharge examination, the examiner also 
noted that he partly concurred with the opinion of Dr. L, who 
is noted to have opined that the veteran's eye condition was 
service related.  This examiner also did not address whether 
the veteran's vascular hemorrhages in service may have played 
a role in the eventual development of the veteran's current 
eye pathology.

In sum, based on the balance of the evidence showing a 
vascular injury to both eyes in the service, with post 
service evidence suggesting that the veteran's macular 
pathology was not a typical age related macular degeneration 
and that it was likely as not service related, the Board 
finds that service connection is warranted for the veteran's 
bilateral eye disability classified as macular degeneration.     


ORDER

Service connection is granted for a bilateral eye disorder. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


